UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report: May 4, 2010 (Date of earliest event reported) THE YORK WATER COMPANY (Exact name of registrant as specified in its charter) PENNSYLVANIA 001-34245 23-1242500 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) YORK, PENNSYLVANIA (Address of principal executive offices) (Zip Code) (717) 845-3601 (Registrant's telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) THE YORK WATER COMPANY Item5.03. Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. At its Annual Meeting on May 3, 2010, the Shareholders of The York Water Company (the “Corporation”) approved an amendment to its Amended and Restated Articles of Incorporation (the “Articles”) to eliminate cumulative voting.The Articles of Amendment to the Articles were filed with the Secretary of the Commonwealth of the Commonwealth of Pennsylvania on May 3, 2010 and became effective immediately upon filing. Specifically, the third sentence of ArticleV of the Articles was amended to read in its entirety as follows: “Holders of Common Stock shall not have the right to cumulate their votes for the election of directors of the Corporation.” Prior to this amendment, the Holders of Common Stock did have the right to cumulate their votes for the election of directors of the Corporation. The Articles, as amended and restated, are being filed as Exhibit3.1 to this Current Report on Form 8-K and are hereby incorporated herein by reference. Item5.07. Submission of Matters to a Vote of Security Holders. The Annual Meeting of the Shareholders of The York Water Company was convened May 3, 2010 at the Strand Capital Performing Arts Center, 50 North George Street, in the City of York, Pennsylvania, at 1:00 P.M. for the purpose of taking action upon the following proposals: To elect three (3) Directors to three-year terms of office. The actions taken by the Shareholders concerning the election of Directors are as follows: For Withheld Broker Non-votes Cynthia A. Dotzel votes votes William T. Morris votes votes Jeffrey S. Osman votes votes The following Directors’ terms of office continued after the Annual Meeting: John L. Finlayson Michael W. Gang Jeffrey R. Hines George W. Hodges George Hay Kain, III Thomas C. Norris Ernest J. Waters To approve an amendment of our Amended and Restated Articles of Incorporation to eliminate cumulative voting. The actions taken by the Shareholders concerning the amendment of our Amended and Restated Articles of Incorporation to eliminate cumulative voting are as follows: For Approval Shares Against Approval Shares Abstaining From Voting Shares Broker Non-vote Shares To ratify the appointment of ParenteBeard LLC as the independent registered public accounting firm for the fiscal year ending December 31, 2010. The actions taken by the Shareholders concerning the appointment of ParenteBeard LLC independent accountants are as follows: For Approval Shares Against Approval Shares Abstaining From Voting Shares Broker Non-vote - Shares Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description of Exhibit Amended and Restated Articles of Incorporation of The York Water Company,effective on May 3, 2010 THE YORK WATER COMPANY SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. THE YORK WATER COMPANY Date: May 4, 2010 By: /s/Kathleen M. Miller Kathleen M. Miller Chief Financial Officer
